Citation Nr: 1315631	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  09-02 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO & IC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1986 to July 1990, and in the Army National Guard February 2002 to February 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Philadelphia, Pennsylvania, which denied the claim.  The Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required regarding the issue of service connection for asthma prior to Board adjudication.  38 C.F.R. § 19.9 (2012).

The Veteran contends that he either has asthma or aggravated asthma during his Army National Guard service from February 2002 to February 2003 and that he was unable to continue his service because of the disability.  The Veteran makes no argument and no evidence tends to demonstrate that asthma was incurred in or is in any way related to his period of active service from 1986 to 1990.  

First, the Board must determine the type of National Guard duty the Veteran attended.  If a veteran attended active duty for training (ACDUTRA), service connection may be available for diseases incurred or aggravated during the duty period.  See 38 C.F.R. § 3.6(a) (2012).  If a veteran attended inactive duty for training (INACDUTRA), service connection is not available for diseases other than an acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  See id.  The record does not suggest that the Veteran in this case had active duty during the February 2002 to February 2003 National Guard service.

Only two pages of the Veteran's personnel records were obtained, 
the report of separation and record of service (NGB Form 22), and a Service School Academic Evaluation Report (DA Form 1059).  The record of service form shows that the Veteran had one year and one day net service for that period of service, that he had four years, two months prior Reserve component service, and three years, nine months prior active Federal service.  The Veteran had two weeks combat engineering school in August 2002.  The Veteran's reenlistment eligibility was listed as RE-1.  The Service School report shows that the Veteran attended a combat engineer course from July 27 to August 9, 2002, at the 1/80th Engineering Battalion, Kingwood, West Virginia.  The form does not indicate whether this was ACDUTRA.  

The evidence of record does not resolve what type of service, ACDUTRA or INACDUTRA, the Veteran had.  The Board remands to obtain the Veteran's National Guard personnel records to help determine the types and dates of the Veteran's Pennsylvania Army National Guard service for the February 2002 to February 2003 enlistment.  

Second, this claim may require a VA examination and medical opinion if the Veteran had ACDUTRA service.  Assuming ACDUTRA, the Veteran has alleged that the physical stress of National Guard service either caused or aggravated his asthma.  

The Veteran's contentions have been vague, but center around the summer of 2002.  In describing how his disability was related to his military service, his March 2008 claim states simply that he developed asthma.  His June 2008 Notice of Disagreement indicates that his National Guard Military Occupational Specialty (MOS) was a combat engineer, that this MOS was physically demanding and caused difficulty breathing, that he was treated for asthma on September 27, 2002, for asthma by a private doctor, that the doctor prescribed several medications, and that he continues to receive treatment and has been hospitalized for asthma.  His January 2009 VA Form 9 states instead that he aggravated himself due to the strenuous physical demands of active duty for training.  

The RO attempted to obtain the Veteran's service treatment records for his Army National Guard service but acquired only two examination reports.  The Veteran underwent a February 2002 enlistment examination for the Army National Guard in which he denied asthma or any breathing problems, shortness of breath, wheezing, or prescription of or use of an inhaler.  The clinical examination of the lungs and chest was normal.  The Veteran underwent a second, more extensive pre-deployment health assessment examination in June 2002.  At that time, the Veteran endorsed "pain - breathing" on his list of current medical concerns.  In his report of medical history, he indicated that he had a history of asthma, shortness of breath, bronchitis, wheezing or problems wheezing, and had either been prescribed or used an inhaler.  In the explanatory section, the examiner indicated that the Veteran reported shortness of breath with running and a mild history of asthma.  The Veteran reported that he rarely used a puffer.  The clinical examination of the lungs and chest was normal.  

Private treatment records from a Dr. A. were associated with the claims file.  A September 27, 2002, entry states that the Veteran was seen for wheezing which had been going on for about a month.  The doctor had previously called in an Albuterol inhaler refill, but the Veteran was apparently not improving and had been worsening for the past two weeks.  The doctor's assessment was an acute asthma exacerbation.  The Veteran was given a steroid shot and additional medications to take home.

Assuming that the Veteran had ACDUTRA, the medical evidence is not adequate to resolve this claim.  The Veteran does not have "veteran" status for his period of Army National Guard service.  As a result, the presumptions of soundness and aggravation do not apply in this case.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Although an active duty for training claimant is not required to show that the active duty for training proximately caused the worsening of the preexisting disability, the definition of aggravation set forth in 38 U.S.C.A. § 1153 and incorporated by section 101(24)(B) does require that an active duty for training claimant establish that there is a causal relationship between any worsening of the claimant's preexisting condition and the active duty for training.  Smith, 24 Vet. App. at 48.  A claimant seeking benefits based on aggravation of an injury or disease during ACDUTRA (or injury during INACDUTRA) has the burden of showing both elements of aggravation, that is, a pre-existing disorder and worsening beyond the natural progress of the disease.  38 U.S.C.A. § 5107(a); Donnellan, 24 Vet. App. at 172-73.

Even though the claimant must show both elements of aggravation, the duty to assist continues to apply.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  The Veteran first began reporting treatment for asthma after his February 2002 enlistment examination and the record is not clear as to when the asthma had its onset.  The Veteran's service after February 2002 and before June 2002 is not described in the record.  Moreover, the Veteran has alleged worsening of his asthma symptoms during a two week school from July 27 to August 9, 2002.  The record shows private treatment for an "acute exacerbation" in September 2002, but he contends that he had additional, substantial treatment since then such that this was not acute, but a permanent worsening of the condition.  The Veteran was not provided a VA examination or medical opinion during the RO's initial development of this claim.  The Board finds that a VA examination and medical opinion would be helpful in resolving this question.  

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate sources, to include the National Personnel Records Center (NPRC) and the Pennsylvania Army National Guard, in order to verify the specific dates of the Veteran's ACDUTRA between February 2002 and September 2002.  If necessary, the Veteran should be requested to provide any assistance.  All verified dates of service and all responses received should be documented and associated with the claims file.  All outstanding service personnel records should also be obtained and associated with the claims file.

2.  If and only if the Veteran had ACDUTRA between February and September 2002, schedule the Veteran for an appropriate VA medical examination to assist in ascertaining the nature and etiology of the asthma disorder.  The relevant evidence from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner should offer the following opinions:

a.  If the Veteran had ACDUTRA prior to June 2002, is it at least as likely as not (50 percent or greater probability) that the Veteran's current asthma disorder is related to or caused by his ACDUTRA service prior to June 2002?

b.  If the Veteran did not have ACDUTRA prior to June 2002 but did have ACDUTRA prior to September 27, 2002, is it at least as likely as not (50 percent or greater probability) that the preexisting asthma disorder was permanently worsened during the period(s) of ACDUTRA between June and September 27, 2002?

c.  If it is your opinion that there was permanent worsening, please indicate the baseline manifestations of a asthma prior to the period(s) of ACDUTRA service, and state what evidence or findings in the record reflects worsening in severity during ACDUTRA service.

d.  If it is your opinion that a preexisting asthma disorder permanently worsened in severity during ACDUTRA service between June 2002 and September 27, 2002, was any worsening beyond a normal progression of the disease during this period?  In rendering this opinion, state what the normal progression is likely to be, and indicate what manifestations of asthma after service that are beyond the normal progression.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation or aggravation as it is to find against causation or aggravation.

3.  Then, the RO should readjudicate the claim for service connection for asthma on the merits.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

